                       IN THE UNITED STATES DISTRJCT COURT
                   FOR THE EASTERN DISTRJCT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                  No . 7:20-CV-88-BO

REBECCA SNIPES,                                   )
          Plaintiff,                              )
                                                  )
           V.                                     )                   ORDER
                                                  )
ANDREW SAUL,                                      )
COMMISSIONER OF SOCIAL SECURJTY,                  )
         Defendant.                               )


       The Administrative Law Judge did not adequately consider the treating source factors

when opining regarding Dr. Li and Dr. Gebrail ' s physical examination.

       After considering the evidence as a whole, the court finds that it is not based on

substantial evidence, and that a remand for reconsideration of the ability of the plaintiff to

perform light work should be allowed. As such, the court remands this case for further

consideration of whether the RFC in this case is light or sedentary work. An opinion can be

forthcoming after a review of the administrative proceedings.

       This _iiciay of September, 2021.




                                               T~£~~NCE W. BOYLE
                                               UNITED STA TES DISTRJCT UDGE




          Case 7:20-cv-00088-BO Document 28 Filed 09/15/21 Page 1 of 1
